

Exhibit 10.2
  
AGREEMENT
 
(Bern Noble, Ltd.)
 
This Agreement (“Agreement”) is effective on the date of execution by the last
signatory hereto (the “Effective Date”) by and between CHINA PREMIUM LIFESTYLE
ENTERPRISE, INC. (“China Premium”) and BERN NOBLE, LTD (“Bern Noble”) (China
Premium and Bern Noble are collectively referred to herein as the “Parties” and
individually as a “Party”).
 
WHEREAS, China Premium, formerly known as Xact Aid, Inc., is a Nevada
corporation with its principal place of business in Hong Kong, China.
 
WHEREAS, Bern Noble is a Nevada corporation with its principal place of business
in Los Angeles, California.
 
WHEREAS, on or about July 15, 2006, China Premium entered into a Share Exchange
Agreement (the “Share Exchange Agreement”) with Fred De Luca, Corich
Enterprises, Inc., Herbert Adamczyk and Technorient Limited (“Technorient”)
whereby, among other things, China Premium was to acquire 49% of the outstanding
capital stock of Technorient in exchange for securities of China Premium.
 
WHEREAS, the Share Exchange Agreement closed on or about September 5, 2006.
 
WHEREAS, Bern Noble provided consulting services to China Premium in connection
with the Share Exchange Agreement and was to be compensated for said services.
 
IT IS HEREBY AGREED that in consideration for the consulting services rendered
by Bern Noble to China Premium in connection with the Share Exchange Agreement,
China Premium will issue to Bern Noble 1,210,631 shares of restricted common
stock of China Premium, in eight monthly installments of 134,550 shares and a
final installment of 134,231 shares.  The first monthly installment will be
issued on March 1, 2010, or other date as set pursuant to agreement of the
Parties.  Subsequent installments will be issued on the same day of each
succeeding month as the initial installment until all such shares are
issued.  Bern Noble acknowledges and agrees that the common stock will be
restricted and cannot be sold or transferred without the restrictive legend for
a period of six months following issuance thereof, and that it will take no
action to obtain removal of the restrictive legend therefrom for a period of six
months following issuance of each respective installment.  Said shares when
issued shall bear the following restrictive legend:

 
Page 1 of 3

--------------------------------------------------------------------------------

 
 
“144 LEGEND


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAW.  SUCH SHARES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES
AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FILED BY THE
ISSUER WITH THE SECURITIES AND EXCHANGE COMMISSION COVERING SUCH SHARES UNDER
THE SECURITIES ACT, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT
SUCH REGISTRATION IS NOT REQUIRED, IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES AND OTHER
JURISDICTIONS.  EACH HOLDER AND BENEFICIAL OWNER, BY ITS ACCEPTANCE OF THIS
CERTIFICATE OR ANY INTEREST IN THE SHARES EVIDENCED HEREBY, REPRESENTS THAT IT
UNDERSTANDS AND AGREES TO THE FOREGOING AND FOLLOWING RESTRICTIONS.


AGREEMENT LEGEND


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO THE TERMS,
CONDITIONS AND RESTRICTIONS SET FORTH IN THAT CERTAIN AGREEMENT, EFFECTIVE MARCH
1, 2010, BY AND BETWEEN THE ISSUER AND BERN NOBLE LTD.  THE SHARES REPRESENTED
BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT IN ACCORDANCE WITH THE TERMS, CONDITIONS AND RESTRICTIONS OF
SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY AND
THE COMPANY’S TRANSFER AGENT.  SUCH TERMS, CONDITIONS AND RESTRICTIONS ARE
BINDING ON ANY AND ALL TRANSFEREES OF THESE SHARES.”
 
China Premium acknowledges and agrees that after six months has elapsed after
issuance of each installment it will not interfere with the removal of the
restrictive legend with respect to each respective installment of shares.
 
Each Party acknowledges that he has not relied upon any oral representations in
entering into this Agreement and that all agreements between the Parties with
respect to the subject matter hereof are set forth in writing.  This Agreement
may not be changed or modified except by a writing signed by the Parties hereto.

 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
This Agreement will be governed by and construed under the laws of the State of
California without regard to conflicts of laws principles.  The Parties hereby
consent to and waive all objections to the non-exclusive personal jurisdiction
of, and venue in, Los Angeles County, California, for the purposes of all cases
and controversies involving this Agreement and its enforcement.
 
The Parties shall bear their own legal fees and costs relating to the
preparation of this Agreement and related documents.  In the event of any
litigation arising out of this Agreement, the prevailing party shall recover
from the other party the prevailing party’s reasonable attorneys’ fees,
paralegals’ fees, expert witness fees, and other fees, costs, and expenses
incurred in connection with such litigation through and including exhaustion of
any appeals taken by any party.
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together constitute one and
the same document.  Facsimiles and emails will carry the same weight and
authority as original signatures.


IN WITNESS WHEREOF, the below parties have caused this Agreement to be executed
as of the day and year as set forth below:


CHINA PREMIUM LIFESTYLE ENTERPRISE, INC.
 
/s/Herbert Adamczyk
By:
Herbert Adamczyk
Title:
Director and Chief Operating Officer
Date:   
February 26, 2010
 
BERN NOBLE, LTD
 
/s/Edward W. Withrow III
By:
Edward W. Withrow III
Title:
President
Date:   
February 26, 2010


 
Page 3 of 3

--------------------------------------------------------------------------------

 